Citation Nr: 0332320	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  97-24 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
traumatic arthritis of the lumbosacral spine, rated as 
noncompensably disabling prior to April 2, 1998, and as 20 
percent disabling from April 2, 1998.

2.  Entitlement to an increased rating for service-connected 
traumatic arthritis of the left hip, currently rated as 10 
percent disabling.

3.  Entitlement to an increased rating for service-connected 
traumatic arthritis of the right knee, currently rated as 40 
percent disabling.

4.  Entitlement to an increased rating for service-connected 
traumatic arthritis of the left knee with fracture of the 
femur, currently rated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1952 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in May 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which denied increased 
ratings for the veteran's service-connected traumatic 
arthritis of the left hip, traumatic arthritis of the right 
knee, and traumatic arthritis of the left knee with fracture 
of the femur, all of which were rated as 10 percent 
disabling, and denied a compensable rating for traumatic 
arthritis of the lumbosacral spine.  By a rating action dated 
in April 1998, the noncompensable rating assigned to 
traumatic arthritis of the lumbosacral spine was increased to 
20 percent, effective from April 2, 1998.  In a July 2002 
rating decision, the RO increased the rating for traumatic 
arthritis of the right knee to 40 percent, and increased the 
rating for traumatic arthritis of the left knee with fracture 
of the femur to 40 percent.  

In October 1998, the Board remanded this claim for the 
purpose of obtaining additional evidence, a VA compensation 
examination with range of motion testing, and for 
consideration of separate ratings for arthritis and 
instability of the knee disabilities.  In January 2000, the 
Board again remanded the claim for the purpose of obtaining 
additional medical evidence, and for further VA examination, 
including for a VA examination that complied with the October 
1998 remand request.  The RO requested and received VA 
treatment records from identified VA medical centers.  The 
veteran was afforded VA orthopedic and neurology examinations 
in July 2001.  The case was then returned to the Board. 


REMAND

The veteran's service-connected traumatic arthritis of the 
lumbosacral spine has been rated as noncompensably disabling 
prior to April 2, 1998, and as 20 percent disabling from 
April 2, 1998.  The Board notes that VA has amended its 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, by 
revising the regulatory criteria for rating disabilities of 
the spine, which affects ratings for arthritis of the spine.  
The revised rating criteria became effective September 26, 
2003.  68 Fed. Reg. 51,434-51,458 (Aug. 27, 2003).  The 
revised rating criteria include a revision of 38 C.F.R. 
§ 4.71a to include Plate V, which reflects normal ranges of 
motion of the thoracolumbar spine.  68 Fed. Reg. 51,458 (Aug. 
27, 2003).  In light of these changes, which became effective 
during the pendency of the claim before the Board, the Board 
is remanding this issue for the RO to have the opportunity to 
initially consider rating the veteran's service-connected 
arthritis of the lumbosacral spine under the revised 
regulatory criteria for rating disabilities of the spine. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice provisions contained in the VCAA.  Although the RO 
provided the veteran a copy of the VCAA regulations and 
undertook development of the claims, including requesting VA 
treatment records and affording the veteran VA compensation 
examinations, the record does not reflect that the RO 
specifically advised the veteran what evidence he was to 
obtain and submit, and which evidence VA was to obtain.

The RO should review the case to determine if additional 
assistance is needed to substantiate any of the veteran's 
appealed claims, especially in light of the revised 
regulatory criteria for rating disabilities of the spine.  
Notwithstanding the veteran's representative's request for 
the RO to obtain treatment records from specified VA Medical 
Centers (Dorn, Asheville, and Salisbury) for the period from 
February 1997, the record reflects that, pursuant to a 
January 2000 Board remand, the RO has already requested and 
received these and other VA treatment records. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit Court made a conclusion similar to the 
one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Because this case is being remanded 
for additional development or to cure a procedural defect, 
the RO must take this opportunity to inform the appellant 
that, notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  The 
veteran may waive the right to notice and duty to assist 
required by the VCAA, although the record does not reflect 
that he has done so. 

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), in addition to those specified below, 
are fully complied with and satisfied.  See also 38 
C.F.R.        § 3.159 (2002).  The RO should also 
notify the veteran of what evidence is required to 
substantiate his claims for increased ratings for 
service-connected traumatic arthritis of the 
lumbosacral spine, left hip, right knee, and left 
knee with femur fracture, what evidence, if any, 
the veteran is to submit, and what evidence VA will 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or action taken 
thereafter by the RO, must also comply with the 
holdings of Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.

2.  The RO should again review the record and 
readjudicate the increased rating issues on appeal.  
In rating the veteran's arthritis of the 
lumbosacral spine, the RO should consider the 
amendments to VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, effective September 
26, 2003.  68 Fed. Reg. 51,434-51,458 (Aug. 27, 
2003).  The RO should consider any additional 
evidence added to the record since the May 2003 
statement of the case.  If any benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished a supplemental 
statement of the case and should be given the 
opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


